UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7833



DONTEZ LAMONT SIMUEL,

                                              Plaintiff - Appellant,

          versus


BOYD BENNETT; ROBY C. LEE; MICHAEL S. HAMDEN;
LIEUTENANT MONROE; MARSHALL A. HUDSON; J.
PHILLIP GRIFFIN,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-03-557-5-F)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dontez Lamont Simuel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Dontez Lamont Simuel appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. §§ 1915(e)(2)(B), 1915A(b) (2000), and denying his motion

for reconsideration.         We have reviewed the record and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court. See Simuel v. Bennett, No. CA-03-557-5-F (E.D.N.C.

filed Aug. 15, 2003 & entered Aug. 18, 2003; filed Oct. 29, 2003 &

entered Oct. 30, 2003). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -